Case: 18-10585    Date Filed: 11/05/2019   Page: 1 of 3


                                                            [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 18-10585
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket Nos. 2:16-cv-08081-LSC,
                           2:00-cr-00188-LSC-JEO-1


DONCEY FRANK BOYKIN,

                                                              Petitioner-Appellant,

                                      versus

UNITED STATES OF AMERICA,

                                                             Respondent-Appellee.

                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                          ________________________

                               (November 5, 2019)

Before WILLIAM PRYOR, MARTIN and NEWSOM, Circuit Judges.

PER CURIAM:

      Doncey Boykin, a federal prisoner, appeals the dismissal of his successive

motion to vacate his sentence, which he obtained our permission to file. 28 U.S.C.
              Case: 18-10585      Date Filed: 11/05/2019   Page: 2 of 3


§ 2255(a), (h). We granted Boykin a certificate of appealability to address whether

the district court erred in dismissing his “motion on the ground that his prior

convictions for Alabama second-degree robbery still qualified as a violent felony

under the Armed Career Criminal Act in the light of Johnson v. United States, 135
S. Ct. 2551 (2015).” We affirm.

      Our recent decision in United States v. Hunt, No. 17-12365, 2019 WL
5588965 (11th Cir. Oct. 30, 2019), forecloses Boykin’s challenge to his sentence.

In Hunt, we held that second-degree robbery under Alabama law qualifies as a

predicate offense under the elements clause of the Act. Id. at *2. That conclusion

was inevitable because the use-of-force element is the same for all three degrees of

robbery in Alabama, id., and we already had held in In re Welch, 884 F.3d 1319,

1324 (11th Cir. 2018), that first degree robbery in Alabama is categorically a

violent felony because it has as an element that the offender use force intended to

overcome physical resistance by another person.

      Boykin argues that the district court should have denied rather than

dismissed his motion, but dismissal was appropriate. Boykin failed to satisfy the

requirements to file a “second or successive” motion. 28 U.S.C. § 2244. Section

2244(b)(4) directs that “[a] district court shall dismiss any claim presented in a

second or successive application that the court of appeals has authorized to be filed




                                          2
              Case: 18-10585     Date Filed: 11/05/2019    Page: 3 of 3


unless the applicant shows that the claim satisfies the requirements of this section.”

Id.

      We AFFIRM the dismissal of Boykin’s motion.




                                          3